
	

113 HR 1406 : Working Families Flexibility Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1406
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 9, 2013
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Fair Labor Standards Act of
		  1938 to provide compensatory time for employees in the private
		  sector.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families Flexibility Act of
			 2013.
		2.Compensatory
			 timeSection 7 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 207) is amended by adding
			 at the end the following:
			
				(s)Compensatory
				Time Off for Private Employees
					(1)General
				ruleAn employee may receive,
				in accordance with this subsection and in lieu of monetary overtime
				compensation, compensatory time off at a rate not less than one and one-half
				hours for each hour of employment for which overtime compensation is required
				by this section.
					(2)ConditionsAn
				employer may provide compensatory time to employees under paragraph (1)(A) only
				if such time is provided in accordance with—
						(A)applicable
				provisions of a collective bargaining agreement between the employer and the
				labor organization that has been certified or recognized as the representative
				of the employees under applicable law; or
						(B)in the case of
				employees who are not represented by a labor organization that has been
				certified or recognized as the representative of such employees under
				applicable law, an agreement arrived at between the employer and employee
				before the performance of the work and affirmed by a written or otherwise
				verifiable record maintained in accordance with section 11(c)—
							(i)in
				which the employer has offered and the employee has chosen to receive
				compensatory time in lieu of monetary overtime compensation; and
							(ii)entered into
				knowingly and voluntarily by such employees and not as a condition of
				employment.
							No
				employee may receive or agree to receive compensatory time off under this
				subsection unless the employee has worked at least 1,000 hours for the
				employee’s employer during a period of continuous employment with the employer
				in the 12-month period before the date of agreement or receipt of compensatory
				time off.(3)Hour
				limit
						(A)Maximum
				hoursAn employee may accrue not more than 160 hours of
				compensatory time.
						(B)Compensation
				dateNot later than January 31 of each calendar year, the
				employee’s employer shall provide monetary compensation for any unused
				compensatory time off accrued during the preceding calendar year that was not
				used prior to December 31 of the preceding year at the rate prescribed by
				paragraph (6). An employer may designate and communicate to the employer’s
				employees a 12-month period other than the calendar year, in which case such
				compensation shall be provided not later than 31 days after the end of such
				12-month period.
						(C)Excess of 80
				hoursThe employer may provide monetary compensation for an
				employee’s unused compensatory time in excess of 80 hours at any time after
				giving the employee at least 30 days notice. Such compensation shall be
				provided at the rate prescribed by paragraph (6).
						(D)PolicyExcept
				where a collective bargaining agreement provides otherwise, an employer that
				has adopted a policy offering compensatory time to employees may discontinue
				such policy upon giving employees 30 days notice.
						(E)Written
				requestAn employee may withdraw an agreement described in
				paragraph (2)(B) at any time. An employee may also request in writing that
				monetary compensation be provided, at any time, for all compensatory time
				accrued that has not yet been used. Within 30 days of receiving the written
				request, the employer shall provide the employee the monetary compensation due
				in accordance with paragraph (6).
						(4)Private employer
				actionsAn employer that provides compensatory time under
				paragraph (1) to employees shall not directly or indirectly intimidate,
				threaten, or coerce or attempt to intimidate, threaten, or coerce any employee
				for the purpose of—
						(A)interfering with
				such employee’s rights under this subsection to request or not request
				compensatory time off in lieu of payment of monetary overtime compensation for
				overtime hours; or
						(B)requiring any
				employee to use such compensatory time.
						(5)Termination of
				employmentAn employee who has accrued compensatory time off
				authorized to be provided under paragraph (1) shall, upon the voluntary or
				involuntary termination of employment, be paid for the unused compensatory time
				in accordance with paragraph (6).
					(6)Rate of
				compensation
						(A)General
				ruleIf compensation is to be paid to an employee for accrued
				compensatory time off, such compensation shall be paid at a rate of
				compensation not less than—
							(i)the regular rate
				received by such employee when the compensatory time was earned; or
							(ii)the final regular
				rate received by such employee,
							whichever is higher.(B)Consideration of
				paymentAny payment owed to an employee under this subsection for
				unused compensatory time shall be considered unpaid overtime
				compensation.
						(7)Use of
				timeAn employee—
						(A)who has accrued
				compensatory time off authorized to be provided under paragraph (1); and
						(B)who has requested
				the use of such compensatory time,
						shall be
				permitted by the employee’s employer to use such time within a reasonable
				period after making the request if the use of the compensatory time does not
				unduly disrupt the operations of the employer.(8)DefinitionsFor
				purposes of this subsection—
						(A)the term
				employee does not include an employee of a public agency;
				and
						(B)the terms
				overtime compensation and compensatory time shall
				have the meanings given such terms by subsection
				(o)(7).
						.
		3.RemediesSection 16 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C.
			 216) is amended—
			(1)in subsection (b),
			 by striking (b) Any employer and inserting (b) Except as
			 provided in subsection (f), any employer; and
			(2)by adding at the
			 end the following:
				
					(f)An employer that
				violates section 7(s)(4) shall be liable to the employee affected in the amount
				of the rate of compensation (determined in accordance with section 7(s)(6)(A))
				for each hour of compensatory time accrued by the employee and in an additional
				equal amount as liquidated damages reduced by the amount of such rate of
				compensation for each hour of compensatory time used by such
				employee.
					.
			4.Notice to
			 employeesNot later than 30
			 days after the date of enactment of this Act, the Secretary of Labor shall
			 revise the materials the Secretary provides, under regulations published in
			 section
			 516.4 of title 29, Code of Federal Regulations, to employers
			 for purposes of a notice explaining the Fair Labor Standards Act of 1938 to
			 employees so that such notice reflects the amendments made to such Act by this
			 Act.
		5.GAO
			 reportBeginning 2 years after
			 the date of enactment of this Act and each of the 3 years thereafter, the
			 Comptroller General shall submit a report to Congress providing, with respect
			 to the reporting period immediately prior to each such report—
			(1)data concerning the extent to which
			 employers provide compensatory time pursuant to section 7(s) of the Fair Labor
			 Standards Act of 1938, as added by this Act, and the extent to which employees
			 opt to receive compensatory time;
			(2)the number of complaints alleging a
			 violation of such section filed by any employee with the Secretary of
			 Labor;
			(3)the number of enforcement actions commenced
			 by the Secretary or commenced by the Secretary on behalf of any employee for
			 alleged violations of such section;
			(4)the disposition or status of such
			 complaints and actions described in paragraphs (2) and (3); and
			(5)an account of any unpaid wages, damages,
			 penalties, injunctive relief, or other remedies obtained or sought by the
			 Secretary in connection with such actions described in paragraph (3).
			6.SunsetThis Act and the amendments made by this Act
			 shall expire 5 years after the date of enactment of this Act.
		
	
		
			Passed the House of
			 Representatives May 8, 2013.
			Karen L. Haas,
			Clerk
		
	
